Per Curiam:
The order should be modified by requiring as a condition of granting the .jpen commission that the plaintiffs pay to the defendants the sum of seventy-five dollars (instead of twenty-two dollars) as and for their reasonable expenses upon the execution of said commission. As so modified affirmed, without costs.
Present—Ingraham, P. J., McLaughlin, Clarke, Scott and Dowling, JJ.
Order modified as directed in opinion, and as so modified affirmed; without costs. Order to be settled on notice.